            Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 1 of 19



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA




  SHERIDAN AND MURRAY, LLC and
  THOMAS W. SHERIDAN,

                            Plaintiffs                        Civil Action No. 19-467 (JDW)
            v.
                                                                      JURY DEMAND
  ROBERTS AND ROBERTS,

                            Defendant




                   DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES,
                              AND COUNTERCLAIMS

       Defendant, The Roberts Law Firm, a Professional Corporation d/b/a Roberts & Roberts, A

Professional Corporation (“Roberts & Roberts”), by and through its undersigned counsel, Haines &

Associates, hereby responds to Plaintiffs’ First Amended Complaint for Declaratory Relief as

follows:

                                         GENERAL DENIAL

       Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Defendant Roberts & Roberts

hereby enters a General Denial and generally denies all of the allegations contained in Plaintiffs’

First Amended Complaint for Declaratory Relief, except:

       1.        Defendant admits Plaintiffs’ allegation Nos. 5, 6, 7, and 59.

       2.        Defendant admits Plaintiffs’ allegation No. 1 that Plaintiffs are seeking declaratory

relief. Defendant denies that this action is a proper use of the Declaratory Judgment Act.



                                                   1
            Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 2 of 19



       3.      Defendant admits Plaintiffs’ allegation No. 45 that Plaintiffs induced Defendant to

revise their original 2014 referral fee agreement on February 7, 2018. Defendant denies that it

constituted a novation for the reasons set forth below.

       4.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of Plaintiffs’ allegation Nos. 46, 47, 48, 49, 50, 51, and 52.

                                    FACTUAL BACKGROUND

       In response to the “Factual Background” alleged in Plaintiffs’ Complaint, and in support of

Defendant’s affirmative defenses and counterclaims, Defendant would respectfully show:

       5.      In 2013, James and Kay Burgess (“Clients”) retained Randell C. Roberts (“Roberts”)

with Roberts & Roberts in their personal injury claims resulting from James Burgess’ catastrophic

injury on a drilling rig in Pennsylvania.

       6.      In September 2014, Roberts referred the Clients’ personal injury claims to Thomas

W. Sheridan (“Sheridan”) with Sheridan and Murray in Pennsylvania.

       7.      At the time of this referral, Roberts, Sheridan, and the Clients all agreed in writing

that Roberts & Roberts would be paid forty percent (40%) of the gross attorney’s fee and that

Sheridan and Murray would be paid sixty percent (60%) of the gross attorney’s fee. See Exhibit A.

The validity of these written descriptions of the original 2014 referral fee agreement was not

questioned by anyone, including Sheridan, until 2019.

       8.      During the six years that it represented the Clients, Roberts & Roberts performed legal

services and expended thousands of dollars to advance the Clients’ personal injury claims. Roberts

& Roberts’ legal services included obtaining a court order in Texas compelling the drilling company

to produce relevant documents, deposing its corporate representative, hiring and supervising

investigators, interviewing witnesses, reviewing documents, and providing legal research requested

by Sheridan.

                                                   2
            Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 3 of 19



       9.      Almost four years after the referral, and after extensive discovery had been conducted

in the Clients’ case, Sheridan called Roberts on February 7, 2018. In that call Sheridan gave Roberts

a pessimistic status report on the Clients’ case. This status report was more pessimistic than the

pessimistic status reports that Sheridan routinely gave Roberts. Sheridan then requested that Roberts

& Roberts reduce its referral fee to a maximum of $320,000.00 for the explicit purpose of allowing

the Clients to continue to have an economically viable lawsuit for Sheridan and Murray to pursue.

       10.     Roberts agreed to revise the original 2014 referral fee agreement and offered to do

anything else he could to help the Clients recover their damages in their case.

       11.     Approximately six months later, Sheridan proceeded to settle the Clients’ case for

$44,000,000.00.

       12.     Sheridan initially avoided disclosing the amount of the settlement to Roberts, and

Sheridan continues to refuse to disclose the full terms of the settlement to Roberts, his referring

attorney.

       13.     When Roberts learned of the amount of the settlement, he expressed concern to

Sheridan about the representations Sheridan had made to Roberts to induce Roberts into revising the

original 2014 referral fee agreement just months before the settlement. See Exhibit B. Sheridan

responded by letter, in which Sheridan contended that he did not “mislead” Roberts and that

Sheridan’s firm was justified in revising the original 2014 referral fee agreement in 2018 because

they were “about to embark upon an undertaking which required the commitment of all the financial

and human resources of my firm.” Sheridan went on to describe in his letter the challenges he faced

on February 7, 2018, and stated that “no one could have anticipated [the settlement] in February of

2018 when our email exchange and agreement was codified.” See Exhibit C.

       14.     After Roberts discovered evidence that Sheridan may not have been forthright in

persuading Roberts to revise the original 2014 referral fee agreement to help the Clients, Roberts

                                                 3
          Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 4 of 19



offered to resolve his concerns with Sheridan through the alternative dispute resolution process for

fee disputes as contemplated by the Pennsylvania Rules of Professional Conduct. Sheridan, instead,

sued his referring Texas attorneys (Roberts and his firm) in Pennsylvania.

       15.     Roberts chose not to advise the settling defendants in the Clients’ underlying litigation

of Roberts & Roberts’ interest in the settlement proceeds. Roberts did this at Sheridan’s urging to

avoid jeopardizing the complex and delicate settlement process or delaying the Clients’ settlement.

       16.     When Sheridan filed this lawsuit in 2019, he changed his account of the referral fee

agreement. Sheridan no longer contends that Sheridan was justified in revising the original 2014

referral fee agreement between Sheridan and Roberts. Sheridan now contends that he had always

agreed to only pay Roberts & Roberts $320,000.00, and that $320,000.00 is all that Sheridan and

Murray owes Roberts & Roberts. More specifically, Sheridan now contends that in 2014, he and

Roberts somehow each drafted and exchanged separate written descriptions of their referral fee

agreement and that both descriptions mistakenly stated that Roberts & Roberts was to receive forty

percent (40%) of the gross or total attorney’s fee. See Exhibit A.

       17.     After Sheridan received all of the attorney fees from the settling defendants, Sheridan

then refused and continues to refuse to pay the $320,000.00 that Sheridan agrees is owed to Roberts

& Roberts—or monies that would, in part, reimburse Roberts & Roberts for the thousands of dollars

it expended in pursuing the Clients’ case.

                                  AFFIRMATIVE DEFENSES

                                    First Affirmative Defense

       18.     Plaintiffs are equitably estopped from enforcing the revised 2018 referral fee

agreement. This is because Sheridan intentionally or negligently misrepresented material facts to

Roberts, while knowing or having reason to know that Roberts and his firm would rely on those

misrepresentations to their detriment, which they eventually did when they agreed in 2018 to revise
                                                 4
           Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 5 of 19



the original 2014 referral fee agreement.

                                   Second Affirmative Defense

       19.     The revised 2018 referral fee agreement cannot supersede the original 2014 referral

fee agreement because of a lack of consideration. More specifically, Sheridan and Murray gave

nothing of value to Roberts & Roberts in return for Roberts & Roberts agreeing to revise the original

2014 referral fee agreement on February 7, 2018.

                                    Third Affirmative Defense

       20.     Pleading in the alternative, and in the unlikely event that Sheridan’s

misrepresentations or omissions in his communications to Roberts were not intentional, the revised

2018 referral fee agreement was the result of a mutual mistake. More specifically, there was a

mutual mistake as to the merits of the Clients’ case and the prospects for its settlement, and this

mistake had a material effect on the agreed exchange of performances. Furthermore, the mistake

was not one as to which Roberts or his firm bore the risk.

                                   Fourth Affirmative Defense

       21.     Plaintiffs’ Amended Complaint fails to state a claim upon which relief may be

granted.

                                    Fifth Affirmative Defense

       22.     Plaintiffs’ Amended Complaint is barred in whole or in part because Plaintiffs have

no damages.

                                    Sixth Affirmative Defense

       23.     Plaintiffs’ Amended Complaint is barred in whole or in part because Plaintiffs

failed to perform in accordance with the contract between the parties.

                                                 5
          Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 6 of 19



                                  Seventh Affirmative Defense

       24.     Plaintiffs’ Amended Complaint is barred in whole or in part because Plaintiffs’

own actions caused whatever harm, if any, is alleged.

                                   Eighth Affirmative Defense

       25.     Plaintiffs’ Amended Complaint is barred in whole or in part by the doctrines of

waiver and laches.

                                   Ninth Affirmative Defense

       26.     Defendant is not liable to Plaintiffs for any amount of money.

                                   Tenth Affirmative Defense

       27.     Defendant has not breached any contract between the parties.

                                 Eleventh Affirmative Defense

       28.     Defendant has not anticipatorily breached any contract between the parties.

                                  Twelfth Affirmative Defense

       29.     The Amended Complaint fails to state an actual controversy.

                                Thirteenth Affirmative Defense

       30.     The Amended Complaint is barred in whole or in part because the Plaintiffs have

breached the covenant of good faith and fair dealing.

                                Fourteenth Affirmative Defense

       31.     Personal jurisdiction over the Defendant is lacking.




                                                 6
          Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 7 of 19



                                        COUNTERCLAIMS

               Count 1: Intentional Misrepresentation (Fraudulent Inducement)

       32.     Each of the foregoing paragraphs is incorporated by reference as though recounted

below in this Count.

       33.     When Sheridan called Roberts on February 7, 2018, to persuade Roberts to reduce

his firm’s attorney’s fee to help the Clients, Sheridan had knowledge or information about the

Clients’ case that was superior to that possessed by Roberts. As the referring Texas attorney, who

was not licensed to practice law in Pennsylvania and not counsel of record in the Clients’ underlying

Pennsylvania litigation, Roberts did not have equal access to the information possessed by Sheridan.

Sheridan also knew that it was the customary practice in these referral relationships for the referring

Texas attorney (Roberts) to rely upon the Pennsylvania lead litigation counsel (Sheridan) for

information about the Clients’ case.

       34.     Sheridan essentially told Roberts that it would be necessary for Roberts & Roberts

to cap its share of the attorney’s fee at $320,000.00 in order for the Clients to continue to have an

economically viable lawsuit for Sheridan and Murray to pursue.

       35.     Sheridan made this representation to Roberts after extensive discovery was

conducted in the Clients’ case over several years—and just months before entering into the

$44,000,000.00 settlement.

       36.     This was a material misrepresentation that was made falsely, with knowledge of its

falsity or recklessness as to whether it was true or false.

       37.     This misrepresentation was made by Sheridan on behalf of his firm with the intention

that it would induce Roberts to revise their original 2014 referral fee agreement.

       38.     Roberts & Roberts agreed to revise the original 2014 referral fee agreement because

                                                   7
          Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 8 of 19



Sheridan represented to Roberts that the change was necessary for the Clients to continue to have

an economically viable lawsuit. Roberts would not have revised the original 2014 referral fee

agreement just because Sheridan apparently now thought that this change was a more appropriate

division of the attorney’s fee between their respective law firms.

       39.     Roberts and his firm relied on this misrepresentation in revising their original 2014

referral fee agreement in February 2018 and thereby suffered damages. Thus, Roberts & Roberts

is entitled to the benefit of the original 2014 fee agreement, which entitled it to 40% of the gross

attorney’s fee collected by Plaintiffs.

       WHEREFORE, Counterclaim Plaintiff respectfully requests this Court to enter a judgment

in its favor and against Plaintiffs in an amount exceeding the jurisdictional limit for non-arbitration

matters of $150,000, and for such other appropriate relief as prayed for below and as the Court may

deem just and proper.

                              Count 2: Negligent Misrepresentation

       40.     Each of the foregoing paragraphs is incorporated by reference as though recounted

below in this Count.

       41.     In accepting the referral by Roberts of his firm’s Clients and agreeing that their firms

would associate in the representation of the Clients, Sheridan entered into a fiduciary, confidential,

or special relationship with Roberts. This relationship justified Roberts and his firm placing their

trust and confidence in Sheridan and expecting Sheridan’s candor and good faith in this relationship.

       42.     For several years before inducing Roberts & Roberts to revise the original 2014

referral fee agreement, Sheridan would routinely give Roberts brief and pessimistic status reports

when Roberts requested status reports.

       43.     In giving status reports to Roberts, Sheridan knew that he had a duty to provide

Roberts material facts and information about the Clients’ case because:

                                                  8
          Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 9 of 19



               (a)    Roberts was relying upon Sheridan to provide Roberts with the material facts

                      and information as is customarily done in such referral relationships, and

               (b)    Roberts, who was not licensed to practice law in Pennsylvania or counsel of

                      record in the Clients’ underlying Pennsylvania litigation, did not have an

                      equal opportunity to discover the material facts and information.

       44.     Sheridan had a duty to provide material facts and information to Roberts & Roberts

about the Clients’ case because:

               (a)    Sheridan entered into a fiduciary, confidential, or special relationship with

                      Roberts when Sheridan accepted the referral by Roberts of his firm’s Clients

                      and agreeing that their firms would associate in the representation of the

                      Clients;

               (b)    based upon information and belief, Sheridan had discovered new information

                      that made his earlier pessimistic status reports untrue or misleading;

               (c)    Sheridan’s earlier pessimistic status reports constituted only a partial

                      disclosure of the material facts and information, which created a false

                      impression; or

               (d)    by voluntarily disclosing the pessimistic aspects of the Clients’ case to

                      Roberts, Sheridan created a duty to disclose the whole truth to Roberts.

       45.     Sheridan made a misrepresentation of a material fact about the Clients’ case to

Roberts & Roberts. This representation was made:

               (a)    in the course of the business of Sheridan and Murray, or

               (b)    in the context of the referral arrangement in which Sheridan and his firm had

                      a pecuniary interest.

       46.     Sheridan communicated this information under circumstances in which he ought to

                                                 9
         Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 10 of 19



have known of its falsity.

       47.     In making this representation, Sheridan supplied false information for the guidance

of Roberts and his firm.

       48.     Sheridan communicated this information to Roberts with an intent to induce Roberts

& Roberts to revise the original 2014 referral fee agreement.

       49.     Roberts & Roberts justifiably relied on this representation.

       50.     Sheridan’s negligent misrepresentation proximately caused Roberts & Roberts to

unnecessarily revise the original 2014 referral fee agreement and thereby suffer damages, including

the attorney’s fee due to Roberts & Roberts in the amount of 40% of the gross attorney’s fee

Plaintiffs obtained for the referred representation.

       WHEREFORE, Counterclaim Plaintiff respectfully requests this Court to enter a judgment

in its favor and against Plaintiffs in an amount exceeding the jurisdictional limit for non-arbitration

matters of $150,000, and for such other appropriate relief as prayed for below and as the Court may

deem just and proper.

               Count 3: Intentional Non-Disclosure (Fraudulent Concealment)

       51.     Each of the foregoing paragraphs is incorporated by reference as though recounted

below in this Count.

       52.     For several years before inducing Roberts & Roberts to revise the original 2014

referral fee agreement, Sheridan would routinely give Roberts brief and pessimistic status reports

when Roberts requested status reports.

       53.     Based upon information and belief, Sheridan concealed from or failed to disclose to

Roberts & Roberts material facts and information about the merits of the Clients’ case or its

prospects for settlement.

       54.     Pleading in the alternative, Sheridan was deliberately silent when he had a duty to

                                                   10
           Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 11 of 19



disclose positive material facts and information to Roberts & Roberts about the Clients’ case

because:

               (a)      Sheridan entered into a fiduciary, confidential, or special relationship with

                        Roberts & Roberts when Sheridan accepted the referral by Roberts of his

                        firm’s Clients and agreeing that their firms would associate in the

                        representation of the Clients;

               (b)      based upon information and belief, Sheridan had discovered new information

                        that made his earlier pessimistic status reports untrue or misleading;

               (c)      Sheridan’s earlier pessimistic status reports constituted only a partial

                        disclosure of the material facts and information, which created a false

                        impression; or

               (d)      by voluntarily disclosing the pessimistic aspects of the Clients’ case to

                        Roberts, Sheridan created a duty to disclose the whole truth to Roberts &

                        Roberts.

       55.     By concealing or failing to disclose all the material facts and information, Sheridan

intended to induce Roberts & Roberts to revise the original 2014 referral fee agreement to the benefit

of Sheridan and Murray as opposed to the benefit of the Clients.

       56.     Roberts & Roberts justifiably relied on Sheridan’s non-disclosure or concealment of

material facts and information in revising the original 2014 referral fee agreement between their

respective law firms.

       57.     As a result of revising the original 2014 referral fee agreement without knowledge

of the undisclosed material facts and information, Roberts & Roberts suffered damages, including

the attorney’s fee due to them in the amount of 40% of the gross attorney’s fee earned for the referred

Clients’ representation.

                                                   11
          Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 12 of 19



        WHEREFORE, Counterclaim Plaintiff respectfully requests this Court to enter a judgment

in its favor and against Plaintiffs in an amount exceeding the jurisdictional limit for non-arbitration

matters of $150,000, and for such other appropriate relief as prayed for below and as the Court may

deem just and proper.



                                Count 4: Breach of Fiduciary Duty

        58.     Each of the foregoing paragraphs is incorporated by reference as though recounted

below in this Count.

        59.     In accepting the referral by Roberts of his firm’s Clients and agreeing that their firms

would associate in the representation of the Clients, Sheridan entered into a fiduciary relationship

of trust and confidence with Roberts & Roberts. This fiduciary relationship justified Roberts and

his firm placing their trust and confidence in Sheridan and expecting Sheridan’s candor and good

faith in this relationship.

        60.     Sheridan and his firm did not comply with their fiduciary duties to Roberts and his

firm and engaged in misconduct. More specifically:

                 (a)    Sheridan took advantage of the confidence that Roberts & Roberts placed in

                        him;

                 (b)    the revised 2018 referral fee agreement which Sheridan persuaded Roberts

                        & Roberts to enter into—purportedly to help the Clients—was not fair or

                        equitable;

                 (c)    Sheridan did not act in the utmost good faith or exercise the most scrupulous

                        honesty toward Roberts & Roberts;

                (d)     Sheridan used the advantage of his position as lead counsel in the Clients’

                        underlying Pennsylvania litigation to gain a substantial benefit for himself

                                                   12
         Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 13 of 19



                       and his firm at the expense of Roberts & Roberts; and

               (e)     based upon information and belief, Sheridan failed to fully and fairly disclose

                       all important information to Roberts concerning the proposed revision in

                       2018 of the original 2014 referral fee agreement, which Sheridan ultimately

                       induced Roberts & Roberts to accept.

       61.     Sheridan and his firm’s failure to comply with their fiduciary duties to Roberts and

his firm and their misconduct has caused Roberts & Roberts to sustain damages, including the

attorney’s fee due to Roberts & Roberts in the amount of 40% of the gross attorney’s fee for the

referred representation, consistent with the original 2014 referral fee agreement.

       62.     Because Sheridan and his firm breached their fiduciary duties to Roberts & Roberts

and because Sheridan and his firm engaged in misconduct, disgorgement of the attorney’s fee

recovered by Sheridan and Murray is an appropriate equitable remedy under these circumstances.

       WHEREFORE, Counterclaim Plaintiff respectfully requests this Court to enter a judgment

in its favor and against Plaintiffs disgorging the gross attorney’s fee that Plaintiffs received in the

Clients’ case, and in accordance with the original 2014 referral fee agreement, awarding forty

percent (40%) of the gross attorney’s fee to Roberts & Roberts and returning the remainder of the

disgorged attorney’s fee to the Clients for their use and benefit and to prevent wrongful gain by

Sheridan and Murray together with any other relief the Court deems just and proper.

                                  Count 5: Constructive Fraud

       63.     Each of the foregoing paragraphs is incorporated by reference as though recounted

below in this Count.

       64.     In accepting the referral of Roberts & Roberts’ Clients and agreeing that their firms

would associate in the representation of the Clients, Sheridan entered into a fiduciary, confidential,

or special relationship with Roberts & Roberts.

                                                  13
         Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 14 of 19



       65.     Sheridan made a material misrepresentation or otherwise concealed from or failed to

disclose material facts or information to Roberts with the intention that it would induce Roberts &

Roberts to revise their original 2014 referral fee agreement.

       66.     Roberts and his firm relied on this misrepresentation in revising their original 2014

referral fee agreement in February 2018 and thereby suffered damages, including the attorney’s fee

due to them in an amount of 40% of the gross attorney’s fee for the referred representation,

consistent with the original 2014 referral fee agreement.

       WHEREFORE, Counterclaim Plaintiff respectfully requests this Court to enter a judgment

in its favor and against Plaintiffs in an amount exceeding the jurisdictional limit for non-arbitration

matters of $150,000, and for such other appropriate relief as prayed for below and as the Court may

deem just and proper.



                                       Count 6: Conversion

       67.     Each of the foregoing paragraphs is incorporated by reference as though recounted

below in this Count.

       68.     Based upon information and belief, the defendants in the Clients’ underlying

litigation have now fully funded the Clients’ settlement.

       69.     Without lawful justification, Sheridan and Murray is depriving Roberts & Roberts

of the attorney’s fee and legal expenses to which it is owed.

       70.     Roberts & Roberts has a right to immediate possession of at least the $320,000.00 in

attorney fees and thousands of dollars in legal expenses that Sheridan and Murray admit they owe

to Roberts & Roberts.

       71.     Roberts & Roberts has suffered damage as a result of Sheridan and Murray’s

wrongful conversion of the attorney’s fee and legal expenses it admits it owes to Roberts & Roberts.

                                                  14
           Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 15 of 19



       WHEREFORE, Counterclaim Plaintiff respectfully requests this Court to enter a judgment

in its favor and against Plaintiffs in an amount exceeding the jurisdictional limit for non-arbitration

matters of $150,000, and for such other appropriate relief as prayed for below and as the Court may

deem just and proper.

                                   Count 7: Breach of Contract

       72.     Each of the foregoing paragraphs is incorporated by reference as though recounted

below in this Count.

       73.     A valid, enforceable contract exists between Roberts & Roberts and Sheridan and

Murray.

       74.     Roberts & Roberts is the proper party to bring suit for breach of this contract by

Sheridan and Murray.

       75.     Roberts & Roberts performed its obligations under this contract.

       76.     Sheridan and Murray breached this contract by not paying Roberts & Roberts forty

percent (40%) of the gross attorney’s fee—or even $320,000.00, which is the amount of attorney’s

fee that that Sheridan and Murray do not dispute they owe under either contract to Roberts &

Roberts.

       77.     Sheridan and Murray’s breach of this contract has caused Roberts & Roberts to

sustain damages, including the attorney’s fee due to Roberts & Roberts.

       WHEREFORE, Counterclaim Plaintiff respectfully requests this Court to enter a judgment

in its favor and against Plaintiffs in an amount exceeding the jurisdictional limit for non-arbitration

matters of $150,000, and for such other appropriate relief as prayed for below and as the Court may

deem just and proper.

                                  Count 8: Promissory Estoppel

       78.     Each of the foregoing paragraphs is incorporated by reference as though recounted

                                                  15
           Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 16 of 19



below in this Count.

       79.     Sheridan and Murray promised to pay Roberts & Roberts forty percent (40%) of the

gross attorney’s fee earned in the representation of the Clients.

       80.     Sheridan reasonably expected or should have reasonably expected that this promise

would induce Roberts and his firm to refer the Clients’ case to Sheridan.

       81.     This promise actually induced Roberts & Roberts to refer the Clients’ case to

Sheridan.

       82.     Injustice can be avoided only by enforcing Sheridan and his firm’s promise.

       83.     Accordingly, Roberts & Roberts is entitled to 40% of the gross attorney’s fee, as

provided in the original 2014 referral fee agreement.

       WHEREFORE, Counterclaim Plaintiff respectfully requests this Court to enter a judgment

in its favor and against Plaintiffs in an amount exceeding the jurisdictional limit for non-arbitration

matters of $150,000, and for such other appropriate relief as prayed for below and as the Court may

deem just and proper.

                        Count 9: Unjust Enrichment (Quantum Meruit)

       84.     Each of the foregoing paragraphs is incorporated by reference as though recounted

below in this Count.

       85.     Sheridan and his firm obtained a benefit from Roberts & Roberts by fraud or the

taking of an undue advantage.

       86.     Sheridan and Murray appreciated, accepted, used, and retained the benefits of the

referrals and services conferred upon Sheridan and Murray or otherwise provided by Roberts &

Roberts.

       87.     Sheridan and Murray has never compensated Roberts & Roberts.

       88.     Under the circumstances, Sheridan and Murray had reasonable notice that Roberts

                                                  16
         Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 17 of 19



& Roberts expected to be compensated for its referrals and services.

       89.     Roberts & Roberts is entitled to quantum meruit to prevent unjust enrichment by

Sheridan and his firm, and it would be inequitable for Sheridan and his firm to retain the benefits

conferred upon them by Roberts & Roberts without payment of at least the customary referral fee.

       WHEREFORE, Counterclaim plaintiff respectfully request this Court to enter a judgment

in favor of Defendant in an amount exceeding the jurisdictional limit of $150,000 for non-arbitration

cases representing a reasonable attorney’s fee for the work actually performed in this matter for

which Plaintiffs received a benefit and did not pay.



                                    JURY TRIAL DEMANDED

       90.     Defendant Roberts & Roberts hereby demands a trial by jury on all issues so triable.

                                    PRAYER FOR JUDGMENT

       WHEREFORE, PREMISES CONSIDERED, Defendant Roberts & Roberts prays that

Plaintiffs’ request for declaratory relief be denied, and that Defendant be granted a judgment against

Plaintiffs for the following relief where allowed by law:

       A.      fair, just, and adequate compensation for all general and special damages sustained

by Roberts & Roberts including actual damages;

       B.      reformation of the revised 2018 referral fee agreement to provide for Roberts &

Roberts to receive forty percent (40%) of the gross attorney’s fee as originally agreed in 2014

between Plaintiffs and Defendant;

       C.      after payment to Roberts & Roberts of the attorney’s fee owed to it, disgorgement of

the balance of the attorney’s fee retained by Sheridan and Murray and return of the balance of that

attorney’s fee to the Clients to prevent wrongful gain by Sheridan and Murray;

       D.      the attorney’s fee and legal expenses due to Roberts & Roberts;

                                                  17
         Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 18 of 19



       E.      punitive or exemplary damages against Sheridan and Murray and Thomas W.

Sheridan;

       F.      prejudgment and post-judgment interest;

       G.      taxable costs; and

       H.      such other and relief, general and special, legal and equitable, to which Defendant

may be justly entitled.

                                                     Respectfully submitted:

                                                     HAINES & ASSOCIATES

                                                         /s/ Clifford E. Haines
                                                     CLIFFORD E. HAINES
                                                     DANIELLE M. WEISS
                                                     The Widener Building, 5th
                                                     Floor 1339 Chestnut Street
                                                     Philadelphia, PA 19107
                                                     (215) 246-2200 (Telephone)
                                                     (215) 246-2211 (Facsimile)

                                                     Attorneys for Defendant




                                                18
        Case 2:19-cv-00467-JDW Document 20 Filed 08/28/19 Page 19 of 19



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 SHERIDAN AND MURRAY, LLC and
 THOMAS W. SHERIDAN,

                        Plaintiffs,                       Civil Action No. 19-467 (JDW)
         v.                                                      JURY DEMAND
 ROBERTS AND ROBERTS,

                        Defendant.




                                CERTIFICATE OF SERVICE

       I, Clifford E. Haines, Esquire hereby certify that I have caused this document to be filed

electronically on this 28th day of August, 2019. It is available for reviewing and downloading

from the ECF System.



                                                        /s/ Clifford E. Haines
                                                     CLIFFORD E. HAINES
                                                     The Widener Building, 5th
                                                     Floor 1339 Chestnut Street
                                                     Philadelphia, PA 19107
                                                     (215) 246-2200 (Telephone)
                                                     (215) 246-2211 (Facsimile)




                                               19
